                DISTRICT COURT OF THE VIRGIN ISLANDS
                DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,         )
                                  )
                Plaintiff,        )
                                  )
                v.                )    Criminal No. 2019-12
                                  )
TOMMY RAMIREZ                     )
                                  )
                Defendant.        )
                                  )


ATTORNEYS:

Gretchen Shappert, United States Attorney
Delia L. Smith, AUSA
Sigrid Tejo-Sprotte, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Tommy Ramirez.



                               ORDER

GÓMEZ, J.

      Before the Court is the application of Tommy Ramirez

(“Ramirez”) to waive his speedy trial. For the reasons stated

herein, the time to try this case is extended up to and

including August 1, 2019.

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically
United States v. Leonard et al.
Criminal No. 2019-12
Order
Page 2

finds that extending this period would be in the best interest

of justice for several reasons. First, an extension is necessary

to allow Ramirez time to engage in good faith plea negotiations.

Second, Ramirez made his request with the advice and consent of

counsel. Third, without an extension, Ramirez would be denied

reasonable time necessary to review discovery and prepare for

trial.

     Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.” United

States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United States

v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district

court found that multiple count, multiple defendant “case was
United States v. Leonard et al.
Criminal No. 2019-12
Order
Page 3

complex and required additional time for adequate

preparation.”).

     The premises considered; it is hereby

     ORDERED that the time beginning from the date of this order

granting an extension through August 1, 2019, shall be excluded

in computing the time within which the trial for Ramirez must be

initiated pursuant to 18 U.S.C. § 3161.




                                   S\
                                          Curtis V. Gómez
                                          District Judge
